  Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 1 of 13 PageID #:7016



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


LAWRENCE WERT, RICHARD                    )
KINCAID, and JAMES MYERS,                 )
individually and derivatively             )
on behalf of Ditto Holdings, Inc.,        )
n/k/a SoVesTech, Inc.,                    )
                                          )
                     Plaintiffs,          )
                                          )
       vs.                                )             Case No. 17 C 219
                                          )
STUART COHN, ZVI FEINER,                  )
DAVID ROSENBERG, and                      )
AVI FOX,                                  )
                                          )
                     Defendants.          )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Lawrence Wert, Richard Kincaid, and James Myers, all shareholders of Ditto

Holdings, Inc., sued members of Ditto Holdings' board of directors and its general

counsel Stuart Cohn in connection with alleged mismanagement, fraud, and

concealment of the company's finances and operations. Plaintiffs allege that they

invested additional funds and retained their initial investments in Ditto based on

defendants' misrepresentations and omissions regarding the company's financial

condition. Plaintiffs also allege defendants knew or should have known that directors

Joseph and Avi Fox were engaged in practices that constituted financial

mismanagement of Ditto, breach of fiduciary duty, and corporate waste.

       Plaintiffs' claims, as set out in their second amended complaint, include the
  Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 2 of 13 PageID #:7017



following. In count 1, Myers claims that the defendants, including Cohn, knowingly

made false representations and concealed material facts to induce him to purchase

$125,000 worth stock in Ditto on various dates in the first half of 2015. In count 2, a

derivative claim brought on behalf of Ditto and its shareholders, plaintiffs allege that

defendants committed corporate waste by engaging in unjustified self-dealing

transactions to benefit themselves and their relatives at Ditto's expense. In count 3,

also a derivative claim (at least in part), plaintiffs allege that the defendants breached

their fiduciary duties by various acts of mismanagement, fraud, and self-dealing. In

counts 4 and 5, which are brought by all three plaintiffs individually and not on a

derivative basis, they allege that defendants made fraudulent misrepresentations and

concealed material facts to induce them to purchase or hold (and not sell) their Ditto

stock. Count 6 is a negligent misrepresentation claim, brought on an individual basis,

that essentially tracks counts 4 and 5. Count 7 is a claim of legal malpractice against

Cohn, in which plaintiffs allege that he failed to ensure that the company complied with

basic legal obligations like filing tax returns, maintaining appropriate records and board

meeting minutes, and so on; failed to ensure that Ditto's securities offerings were timely

registered with the SEC; failed to ensure that information provided to investors

regarding securities offerings was accurate and complete; failed to report

mismanagement and improprieties to the board of directors; and approved, condoned,

or negligently failed to discover numerous acts of mismanagement and self-dealing.

This claim is pleaded as both an individual claim by the plaintiffs and as a derivative

claim. However, when defendants moved to dismiss the claim, arguing among other

things that plaintiffs lacked an attorney-client relationship with Cohn and thus could not



                                              2
    Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 3 of 13 PageID #:7018



individually sue him for malpractice, plaintiffs failed to respond and thus effectively

conceded the point. See Wert v. Cohn, No. 17 C 219, 2017 WL 3838098, at *9 (N.D. Ill.

Sept. 1, 2017). The Court permitted the malpractice claim to proceed only as a

derivative claim on behalf of Ditto. See id.

        In short, at present, plaintiffs' only direct claims against Cohn are Myers's Rule

10b-5 claim regarding his purchase of Ditto stock and all plaintiffs' fraud and negligent

misrepresentation claims regarding Myers's purchase and all defendants' holding of

Ditto stock. 1

        The case has proceeded through fact discovery. The Court then referred the

case to a magistrate judge for a settlement conference. The magistrate judge held two

settlement conferences. Through these conferences, plaintiffs reached a settlement

with Cohn, subject to court approval because the settlement involves the derivative

claims against Cohn as well as plaintiffs' direct claims against him. The Court

preliminarily approved the settlement in September 2018 and directed the sending of

notice to shareholders. Plaintiffs have now moved for final approval of the settlement.

Objections have been made by two of the defendants, a non-party who is a former Ditto

insider, and Ditto's former chief executive officer Paul Simons (also a Ditto shareholder),

who the Court permitted to intervene for the purpose of opposing approval of the

settlement.

        The proposed settlement involves payment of $675,000 by Cohn's malpractice

liability insurer, in return for dismissal of the plaintiffs' individual and derivative claims



1Plaintiffs also appear to contend that their claim for breach of fiduciary duty against
Cohn is, at least in part, a direct claim. But their brief does not explain how this is so,
and in any event the Court need not address the issue for present purposes.
                                                3
  Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 4 of 13 PageID #:7019



against Cohn. The settlement agreement does not address how these funds are

allocated, and it is reasonable to believe that Cohn's malpractice insurer is indifferent

about that so long as all of the claims against Cohn are dismissed. Instead, the

proposed allocation has been made, as plaintiffs have put it, "at Plaintiffs' sole

discretion." See Pls.' Mem. in Support of Mot. for Prelim. Approval of Settlement with

Stuart Cohn (dkt. no. 177) at 2. Under plaintiffs' proposal, the individual plaintiffs will

receive $525,000, to compensate them for a portion of the attorney's fees and costs

they have incurred in prosecuting the lawsuit. (Plaintiffs' attorneys have represented

that they have been paid on an ongoing basis and that the funds will go to plaintiffs

themselves to partially reimburse them for fees and expenses they have paid.) In

addition, Cohn is assigning to plaintiffs any individual claims he might have against

Joseph Fox—though plaintiffs have not made an effort to explain what claims Cohn

might have against Fox or what they might be worth. The derivative portion of the

proposed settlement involves placing $150,000 into the account of a limited liability

company (LLC) to be formed by plaintiffs Wert and Kincaid for the purpose of

administering Ditto's intellectual property, which plaintiffs say is Ditto's sole remaining

asset. The intellectual property consists of an issued patent and three patent

applications. The LLC will be operated by an independent manager who will be

responsible for ensuring that the patent applications are prosecuted and, subject to

court approval, for apportioning to the shareholders any proceeds from any sale or

licensing of the intellectual property. The manager will be compensated for his services

out of any such proceeds, subject to court approval. If efforts to prosecute the patent

applications or to sell or license the intellectual property prove unsuccessful, any



                                              4
    Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 5 of 13 PageID #:7020



remainder of the $150,000 will be distributed to the shareholders in a manner to be

approved by the Court. (Wert and Kincaid state that they have been personally funding

the prosecution of the patent applications since 2016.)

        Objections to the settlement have been asserted by Paul Simons, Avi and

Joseph Fox, and David Rosenberg. Rosenberg and the Foxes were high-level insiders

at Ditto, and Avi Fox and Rosenberg are (as indicated) defendants in this lawsuit. Their

objections are, in large part, based on their contentions that they are owed wages by

Ditto and that these obligations should be paid before anything else is paid—a

contention for which they offer no supporting authority. These contentions have no

plausible bearing on whether the settlement is fair and reasonable, and accordingly the

Court overrules them. 2

        The Court granted Simons leave to intervene to oppose the proposed settlement.

Simons is Ditto's former chief executive officer as well as a shareholder. In 2014, he

sued Ditto Holdings, Ditto Trade, and Joseph Fox for terminating him in retaliation for

reporting fraud by Ditto insiders to the Securities and Exchange Commission. See

Simons v. Ditto Trade, Inc., No. 14 C 309 (N.D. Ill.). Simons also asserted claims that

he had been fraudulently induced to join Ditto and for securities fraud. In 2016, he

obtained a default judgment against Ditto totaling about $2.7 million, a significant part of

which consists of attorney's fees and expenses. Simon did not assert, either in that

lawsuit or otherwise, any sort of a claim against Cohn. To attempt to collect on his

judgment, Simons has served the Ditto entities with citations to discover assets.



2The Foxes also make some points about plaintiffs' proposal for the derivative-claim
portion of the settlement. These largely overlap with Simons's objections, which the
Court will address later in this decision.
                                             5
  Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 6 of 13 PageID #:7021



       Simons objects to the proposed settlement on the following grounds:

   •   plaintiffs have not provided notice of the proposed settlement to all shareholders;

   •   plaintiffs do not actually have any individual claims against Ditto;

   •   any claimed benefit to Ditto from the proposed settlement is illusory;

   •   the proposed settlement actually benefits only the plaintiffs in the present case;

       and

   •   the proposed settlement avoids recovery for Ditto's creditors, specifically Simons

       himself.

       Federal Rule of Civil Procedure 23.1 requires judicial approval of a settlement in

a derivative suit. The underlying rationale is that the self-selected investors who

brought the suit may not adequately champion the interests of the corporation and their

fellow shareholders. See Robert F. Booth Tr. v. Crowley, 687 F.3d 314, 318 (7th Cir.

2012). In this case, there is an additional concern: because the plaintiffs also have

individual claims against the settling defendant, they are inherently conflicted in the

sense that they have an incentive to favor their own individual claims over those brought

on behalf of the corporation.

       In determining whether the approve the settlement of a derivative action, the

Court is "required to exercise an informed judgment whether the proposed settlement is

fair and reasonable in light of all the relevant factors," In re Caremark International Inc.

Derivative Litigation, 698 A.2d 959, 961 (Del. Ch.1996), and whether it was reached

free from collusion and fraud. See, e.g., Maher v. Zapata Corp., 714 F.2d 436, 455 (5th

Cir. 1983). In determining the fairness of the settlement, the Court must "balance the

policy preference for settlement against the need to insure [sic] that the interests of the


                                              6
     Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 7 of 13 PageID #:7022



class have been fairly represented." Barkan v. Amsted Indus., Inc., 567 A.2d 1279,

1283 (Del. 1989). The Court "exercises a form of business judgment to determine the

overall reasonableness of the settlement," giving consideration to the probable validity

of the claims, any difficulties in enforcing the claims through the courts, the collectability

of a judgment, the delay and expense of litigation, the amount of the settlement as

compared with the amount and collectability of a possible judgment, and the views of

the parties involved. Polk v. Good, 507 A.2d 531, 536 (Del. 1986). The parties

advocating the settlement bear the burden of persuading the Court that the settlement is

fair and reasonable. In re Caremark Int'l, 698 A.2d at 967. See generally Susquehanna

Corp. v. Korholz, 84 F.R.D. 316, 319–20 (N.D. Ill. 1979)s. In this case, because the

proposed settlement involves both derivative and direct claims, a key part of the inquiry

is whether the allocation of the settlement as between the derivative claims and the

plaintiffs' individual claims is fair and reasonable.

         The Court next addresses Simons's contentions and the reasonableness of the

proposed settlement, including the proposed allocation of the proceeds as between

plaintiffs' individual claims and their derivative claims.

1.       Notice

         Simons contends that not every shareholder received notice of the proposed

settlement. Plaintiffs have persuasively shown that they provided the best notice

reasonably practicable under the circumstances. Ditto ceased doing business, for all

practical purposes, over three years ago. Plaintiffs worked with available information

and put together a mailing list that, though perhaps not one hundred percent complete,

was as good as one could reasonably expect.



                                               7
     Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 8 of 13 PageID #:7023



2.       Existence of individual claims

         Some of the claims plaintiffs have asserted against Cohn, including their legal

malpractice claim, are derivative claims. But there is no question that plaintiffs have

asserted facially viable individual claims against Cohn. In particular, Myers contend that

Cohn made misrepresentations and material omissions to induce him to purchase Ditto

stock, and all three plaintiffs contend that Cohn made misrepresentations or material

omissions to induce them not to sell their stock. The former states a viable claim under

the federal securities laws, and the latter claims are viable claims under Illinois law.

These claims survived defendants' motion to dismiss for failure to state a claim. They

are not derivative claims, as they are based on wrongs allegedly inflicted upon them by

Cohn directly, rather than on Ditto Holdings.

3.       Use of Cohn's malpractice insurance to settle plaintiffs' claims

         Simons contends that that Cohn's malpractice insurance policy is an asset of

Ditto from which plaintiffs cannot appropriately recover for their individual claims. The

premise is not quite right. The policy is an asset belonging to Cohn, not to Ditto. It is

available to satisfy claims that Ditto might make against Cohn, but that does not mean

that it is a corporate asset. For example, Simons's judgment—which is against Ditto,

not Cohn—would not entitle him to levy on Cohn's policy. The same is true of Simons's

citation lien: absent the present lawsuit, the lien would not come anywhere near

attaching to Cohn's malpractice insurance. Rather, the insurance proceeds are

available to Ditto only because plaintiffs have asserted on Ditto's behalf a derivative

malpractice claim against Cohn that his insurer is desirous of settling. But it is equally

true that the insurer was, and is, obligated to defend Cohn on all of plaintiffs' claims



                                              8
     Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 9 of 13 PageID #:7024



against him, including plaintiffs' individual claims. See U.S. Fidelity & Guar. Co. v.

Wilkin Insulation Co., 144 Ill. 2d 64, 73, 578 N.E.2d 926, 930 (1991); Maryland Cas. Co.

v. Peppers, 64 Ill. 2d 187, 194, 355 N.E.2d 24, 28 (1976). And it is not at all

surprising—and indeed is a matter of commonplace—that in settling the malpractice

claim for which it has a duty to indemnify Cohn, the insurer was willing to, and indeed

likely was insistent upon, settling all of the claims against him, including the individual

claims for fraud and negligent misrepresentation. Given this background, there is

nothing in the least bit improper about allocating some of the settlement proceeds to

plaintiffs' individual claims rather than requiring the entirety to be allocated to the

derivative malpractice claim.

3.       Reasonableness of settlement

         Although the Court has concluded that there is nothing inherently inappropriate

about using at least part of Cohn's malpractice insurance coverage to settle plaintiffs'

individual claims, the devil, as usual, is in the details. The key issue addressed by the

parties is not the overall fairness of the amount to be paid—neither Simons nor anyone

else contends it is not enough—but rather how it should be allocated. Simons's

remaining objections all concern this point, to which the Court now turns.

         Plaintiffs' submissions have a basic deficiency: they include no assessment of

the relative merits of plaintiffs' individual claims and their derivative claims. Were

plaintiffs proposing a settlement of only derivative claims, that might be less important.

But that is not what is on the table: plaintiffs are proposing to allocate the lion's share of

the settlement payment to their individual claims, specifically to repay themselves for a

significant portion of the attorney's fees they have incurred. They do not contend in



                                               9
 Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 10 of 13 PageID #:7025



their present submissions that any part of the $525,000 is allocable to the derivative

claims. See, e.g., Pls.' Resp. to Paul Simons' Obj. to Proposed Settlement with Stuart

Cohn at 10 (referring to the $525,000 as the "individual component of the Settlement

Agreement").

       In short, the proposed allocation of the settlement is seventy-eight percent to

plaintiffs' individual claims and twenty-two percent to the derivative claims. This

suggests an implicit contention that the individual claims are stronger on the merits, or

that the damages arising from them exceed those recoverable on the derivative claims,

some combination of the two, or perhaps other factors. But plaintiffs do not address this

at all in their submissions to the Court. All the Court is left with is the assumption the

most obvious explanation is the right one: plaintiffs have sunk a lot of money into

prosecuting this lawsuit and would like to get as much of it back as possible. But that is

hardly a basis for a finding that the proposed allocation is reasonable.

       Plaintiffs' failure to justify their proposed allocation is sufficient by itself to reject

the settlement as proposed. But because Simons has made other arguments, the Court

will address them to ensure a complete record.

       On the question of allocation, Simons's position, apparently, is that the entirety of

the settlement proceeds should be allocated to the derivative claims and paid to Ditto. It

is important to note that Simons is hardly a disinterested party and certainly does not

stand in the position of an ordinary shareholder. Indeed, Simons likely would not

dispute the fact that he is in this for himself, not to protect Ditto's shareholders. Besides

being a shareholder, he is a corporate creditor, and one with a liquidated claim and a

lien, specifically the lien that exists by virtue of his service of citations to discover assets



                                                10
    Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 11 of 13 PageID #:7026



following entry of the judgment in his favor. See 735 ILCS 5/2-1402(m)(1). If the

entirety of the proposed settlement were allocated to the derivative claims and paid to

Ditto, Simons likely would take the position that he is entitled to all of it. And indeed he

likely would be entitled to a good portion of the proceeds, but certainly not all of them.

Were the settlement allocated entirely to the derivative claims, the plaintiffs in the

present case would be entitled to petition this Court to recover reasonable attorney's

fees and expenses on a common fund basis. See, e.g., Bailey v. Meister Brau, Inc.,

535 F.2d 982, 995 (7th Cir. 1976); Swanson v. Am. Consumer Indus., Inc., 517 F.2d

555, 560 (7th Cir. 1975); Swanson v. Am. Consumer Indus., Inc., 475 F.2d 516, 521

(7th Cir. 1973) (citing Mills v. Elec. Auto-Lite Co., 396 U.S. 375 389-97 (1970)). But

after deduction of these amounts, Simons would most likely get the rest given his lien. 3

        For this reason, Simons's contention that the proposed settlement does not

benefit Ditto or its shareholders rings a bit hollow: his real objection is that the

settlement does not benefit him. That said, it is only fair to note that as a creditor of

Ditto, and one with a judgment and a lien at that, he stands in line in front of the

company's other shareholders.

        This does not mean that Simons's contention that plaintiffs' proposal benefits

only plaintiffs themselves (via payment of $525,000) has merit. Plaintiffs contend, and

Simons does not dispute, that the only remaining asset of Ditto that has any potential

value is its intellectual property. Plaintiffs' settlement proposal, in part, seeks to try to




3 The Court does not intend by this to adjudicate Rosenberg's or the Foxes' wage
claims, but as noted earlier they have provided no support at all for the proposition that
insider wage claims have priority over the claims of other creditors or specifically over
Simons's judgment lien.
                                              11
    Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 12 of 13 PageID #:7027



realize some value out of the intellectual property—specifically, by allocating money to

prosecute the pending patent applications—and thus benefit Ditto and its creditors and

shareholders (not just Simons). But there is, as Simons points out, a basic problem with

plaintiffs' proposal. Although plaintiffs propose establishing a separate entity to

prosecute the patent applications, they have not described how Ditto's rights to the

patent and the patent applications would be acquired by that entity. 4 The Court doubts

that it has the legal authority to take property from Ditto as part of a settlement between

plaintiffs and Cohn—even if the settlement partly involves derivative claims—and

plaintiffs have offered no caselaw suggesting that the Court has such authority. This is

where plaintiffs' proposal founders. Given the absence of a viable (or even a proposed)

mechanism for the hypothetical new entity to obtain Ditto's intellectual property, any

benefit to Ditto and its creditors and shareholders from plaintiffs' proposal is, in fact,

illusory.

4.      Summary

        For the reasons described above, the Court declines to approve the settlement

proposed by plaintiffs. To be clear, the Court is not disapproving the overall amount of

the proposed settlement, which likely is justifiable given the uncertainties of litigation

and the difficulty of proving plaintiffs' claims. Rather, what the Court is disapproving is

plaintiffs' proposed allocation of the settlement proceeds. Under the current proposal,

too much is allocated to plaintiffs' individual claims without justification, and the proposal

for settlement of the derivative claims lacks a viable mechanism for carrying out the



4The Court also notes that at the hearing on plaintiffs' motion to approve the proposed
settlement, there was some indication that there might be other claims to the intellectual
property, meaning that any attempt to transfer it might be contested.
                                              12
 Case: 1:17-cv-00219 Document #: 219 Filed: 12/31/18 Page 13 of 13 PageID #:7028



proposal's goal of realizing value from Ditto's intellectual property. Other approaches

are possible—such as allocating all or the lion's share to the derivative claims and

allowing plaintiffs to petition for a common-fund fee and expense award out of the

settlement proceeds, leaving the remainder for Ditto and its creditors. And plaintiffs

might, in cooperation with Simon (whose lien cannot simply be ignored) and in

conjunction with a different allocation, be able to come up with a viable mechanism for

realizing value from Ditto's intellectual property. One way or another, the Court

encourages plaintiffs and Simons to promptly engage in discussions to try to come up

with a mutually acceptable proposal.

                                       Conclusion

      The Court declines to approve the proposed settlement of the claims against

defendant Stuart Cohn for the reasons described above. The case is set for a status

hearing on January 7, 2019 at 9:30 a.m. to discuss a schedule for further proceedings.

Date: December 31, 2018

                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge




                                            13
